Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a height measurement device configured to…” “a pressure measurement device configured to…” and “a calculator configured to…”  in claim 1; “the substrate is held by a substrate holder” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites, “a height measurement device configured to perform first measurement of measuring a height of at least one measurement point of a measurement target region and second measurement of measuring heights of a plurality of measurement points of the measurement target region” which includes the generic placeholder of “height measurement device” followed by the functional limitation “configured to perform first measurement of measuring a height of at least one measurement point of a measurement target region and second measurement of measuring heights of a plurality of measurement points of the measurement target region” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the height measurement device is disclosed in the applicant’s specifications as a laser displacement gauge or a spectral interferometer, see Applicant’s Specification [0030].
Claim 1 recites, “a pressure measurement device configured to measure an air pressure that influences results of the first measurement and the second measurement by the height measurement device” which includes the generic placeholder of “pressure measurement device” followed by the functional limitation “configured to measure an air pressure that influences results of the first measurement and the second measurement by the height measurement device” and needs to be interpreted under the requirements of 35 U.S.C 112(f). The applicant’s Specifications does not explicitly disclose a corresponding structure to the pressure measurement device. 
Claim 1 recites, “calculator configured to obtain shape information representing a shape of the measurement target region by correcting the result of the second measurement by the height measurement device based on the result of the first measurement by the height measurement device and a result of measurement of the air pressure by the pressure measurement device.” which includes the generic placeholder of “calculator” followed by the functional limitation “configured to obtain shape information representing a shape of the measurement target region by correcting the result of the second measurement by the height measurement device based on the result of the first measurement by the height measurement device and a result of measurement of the air pressure by the pressure measurement device” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A calculator is disclosed in the applicant’s specifications as a PLD (an abbreviation of Programmable Logic Device) such as an FPGA (an abbreviation of Field Programmable Gate Array) or an ASIC (an abbreviation of Application Specific Integrated Circuit), or a general-purpose or dedicated computer incorporating a program, or a combination of some or all of these components. The calculator 91 may form the whole or a part of a controller 90 that controls the imprint apparatus 101, see Applicant’s Specification [0031]. However without a while the specifications indicates that the calculator has computer components, it does not have an associated algorithm which outlines steps which allow it to perform the functional limitation stated above and thus no corresponding structure is explicitly disclosed.
  Claim 7 recites, “the substrate is held by a substrate holder” which includes the generic placeholder of “substrate holder” followed by the functional limitation “the substrate is held by a” and needs to be interpreted under the requirements of 35 U.S.C 112(f).  A corresponding structure to the substrate holder device is disclosed in the applicant’s specifications as a vacuum chucking, electrostatic chucking, or mechanical chucking see Applicant’s Specification [0028]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, and 18 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1 It is unclear how the “air pressure” in line 6-7 influences results of the first and second measurement by the height measurement device.
In claim 1 it is unclear how the second measurement is corrected by the calculator in lines 9-13. More specifically the scope of “correcting” in the claim is indefinite as there are an infinite number of ways to correct a measurement.
Claim 2 recites the limitation "the shape information" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.


Furthermore, claim limitation “a pressure measurement device configured to measure an air pressure that influences results of the first measurement and the second measurement by the height measurement device” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the pressure measurement device measures an air pressure as no corresponding structure is disclosed in the specifications; Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Furthermore, claim limitation “calculator configured to obtain shape information representing a shape of the measurement target region by correcting the result of the second measurement by the height measurement device based on the result of the first measurement by the height measurement device and a result of measurement of the air pressure by the pressure measurement device.” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the calculator is configured to obtain the shape information, as no corresponding structure is disclosed in the specifications; Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (JP-2018022114-A, hereinafter Furusawa) in view of Kimura (US 20110133354 A1).
Furusawa explicity discloses a processing apparatus (exposure apparatus 100, see Fig. 1) comprising: (a focus detection unit 8 which performs a height detection of a holding surface of a substrate stage 6 prior to a height detection of a substrate 5. The height detection of a substrate 5 results in information indicating thickness distribution of substrate 5, thus indicating said height detection of a substrate 5 would be performed at a plurality of measurement points of a target region, see Furusawa page 6 in the paragraph titled third embodiment) a height measurement device (focus detection unit 8) configured to perform first measurement (height detection of the holding surface of a substrate stage 6) of measuring a height of at least one measurement point of a measurement target region and second measurement (height detection of a substrate 5) of measuring heights of a plurality of measurement points of the measurement target region.
Furusawa does not disclose a pressure measurement device configured to measure an air pressure that influences results of said first and second measurements by the height measurement device and thus also does not disclose a calculator which corrects a second measurement based on results of measurement of said air pressure. The processing unit 9 would be analogous to the calculator as said processing unit 9 can obtain shape information (in-plane height of the substrate 5 held by the substrate stage 6) from said first and second measurements but does not corrects a second measurement based on results of measurement of said air pressure, see Furusawa page 6 in the paragraph titled third embodiment.
In an analogous art Kimura discloses an imprint apparatus 100 comprising of air spring 19 which can adjust the height of a substrate stage 24 and the height of the height adjustment can be measured with interferometric measuring devices, see Kimura [0038]. Thus, it is obvious that said air springs 19 have an air pressure that can influence height and thus a height measurement. Furthermore, said air springs 19 are used as an anti-vibration mechanism.
A person of ordinary skill in the art at the time of the invention, hereinafter POSITA would have found it obvious to modify Furusawa in view of Kimura such that the processing apparatus (exposure apparatus 100, see Fig. 1) comprises of air springs 19 in order to dampen vibrations. Said POSITA at the time of the invention would further find it obvious that the air springs 19 would comprise of a pressure measurement device to monitor pressure changes within air springs 19 and would be motivated to do so as monitoring pressure changes of a pressurized system (spring 19) increases safety.
Although Furusawa in view of Kimura does not disclose the calculator (processing unit 9, Furusawa) that corrects a second measurement (height detection of a substrate 5) based on results of measurement of said air pressure (air pressure in springs 19), however a POSITA at the time of the invention would find it obvious that the calculator (processing unit 9, Furusawa) would be capable of the correction of the second measurement (height detection of a substrate 5) in order to account for any change in height, as the pressure of air springs 19 can influence a height measurement.
Regarding claim 2, Furusawa in view of Kimura explicitly discloses all of the limitations of claim 1 such as the processing apparatus (exposure apparatus 100, see Furusawa Fig. 1) comprises of the pressure measurement device (pressure measurement device in air spring 19), a height measurement device (focus detection unit 8, see Furusawa page 6 in the paragraph titled third embodiment)  and calculator (processing unit 9, see Furusawa page 6 in the paragraph titled third embodiment).
Furusawa in view of Kimura does not explicitly disclose the pressure measurement device (pressure measurement device in air spring 19) to perform the measurement of the air pressure (air pressure in spring 19) in synchronism with the first measurement (height detection of the holding surface of a substrate stage 6, see Furusawa page 6 in the paragraph titled third embodiment) and performs the measurement of the air pressure in synchronism with the second measurement (height detection of a substrate 5, see Furusawa page 6 in the paragraph titled third embodiment). However, a POSITA at the time of the invention would have found it obvious that the pressure measurement device (pressure measurement device in air spring 19) would be capable of performing said measurements of air pressure in synchronism as described above in order to have a pressure readings which correlates to the first and second measurements, which will improve tracking of height adjustments via air springs 19. 
Furusawa in view of Kimura further does not explicitly disclose that the calculator (processing unit 9) determines a correction coefficient based on the result of the first measurement (height detection of the holding surface of a substrate stage 6) and the result of the measurement of the air pressure performed in synchronism with the first measurement (height detection of a substrate 5), and obtains the shape information by correcting the result of the second measurement based on the correction coefficient and the result of the measurement of the air pressure performed in synchronism with the second measurement. However, a POSITA at the time of the invention would find it obvious that said calculator (processing unit 9) would be capable of the determination of a correction coefficient and obtain shape information as described above, and said POSITA would be motivated to do so in order to correct the results of the second measurement
Regarding claim 3, Furusawa in view of Kimura explicitly discloses all of the limitations of claim 2, such as the apparatus (exposure apparatus 100, see Furusawa Fig. 1), first measurement (height detection of the holding surface of a substrate stage 6, see Furusawa page 6 in the paragraph titled third embodiment) by the height measurement device (focus detection unit 8, see Furusawa page 6 in the paragraph titled third embodiment) and the measurement of the air pressure (air pressure in spring 19) by the pressure measurement device (pressure measurement device in air spring 19)
Furusawa in view of Kimura does not explicitly disclose the first measurement (height detection of the holding surface of a substrate stage 6) and the measurement of the air pressure (air pressure in spring 19) are performed at least for one period of variation of the air pressure. However, a POSITA at the time of the invention would have found it obvious that the height measurement device (focus detection unit 8) and the pressure measurement device (pressure measurement device in air spring 19) would be capable of performing the first measurement and measurement of air pressure, such that said measurements are performed at least for one period of variation of the air pressure, in order to adjust for any variations in pressure when obtaining shape information.
Regarding claim 4, Furusawa in view of Kimura explicitly discloses all of the limitations of claim 1 such as the processing apparatus (exposure apparatus 100, see Furusawa Fig. 1) comprises of the pressure measurement device (pressure measurement device in air spring 19), a height measurement device (focus detection unit 8, see Furusawa page 6 in the paragraph titled third embodiment)  and calculator (processing unit 9, see Furusawa page 6 in the paragraph titled third embodiment).
Furusawa in view of Kimura does not explicitly disclose the pressure measurement device (pressure measurement device in air spring 19) to perform the measurement of the air pressure (air pressure in spring 19) in synchronism with the first measurement (height detection of the holding surface of a substrate stage 6, see Furusawa page 6 in the paragraph titled third embodiment). However, a POSITA at the time of the invention would have found it obvious that the pressure measurement device (pressure measurement device in air spring 19) would be capable of performing said measurement of air pressure in synchronism as described above in order to have a pressure reading which correlates to a second measurement, which will improve tracking of height adjustments via air springs 19. 
Furusawa in view of Kimura further does not explicitly disclose that the calculator (processing unit 9) obtains the shape information by correcting the result of the second measurement based on a frequency component derived from a variation of the air pressure included in the result of the first measurement. However, a POSITA at the time of the invention would find it obvious that said calculator (processing unit 9) would be capable of the obtaining shape information by correcting the results of the second measurement based on a frequency component as described above, and said POSITA would be motivated to do so in order to obtain shape information which accurately adjust for height fluctuations dues to changes in pressure in the air springs 19.
Regarding claim 5, Furusawa in view of Kimura explicitly discloses all of the limitations of claim 1 such as the processing apparatus (exposure apparatus 100, see Furusawa Fig. 1) comprises of  the height measurement device (focus detection unit 8, see Furusawa page 6 in the paragraph titled third embodiment)  and calculator (processing unit 9, see Furusawa page 6 in the paragraph titled third embodiment).
Furusawa in view of Kimura does not explicitly disclose the calculator (processing unit 9) to obtains the shape information by correcting the result of the second measurement based on the frequency representing the peak, in a case where a frequency representing a peak in a result of frequency analysis of the result of the first measurement and a frequency representing a peak in a result of frequency analysis of the result of the second measurement match. However, a POSITA at the time of the invention would have found it obvious that the calculator (processing unit 9) would be capable of obtaining shape information as described above, in order to more accurately model the shape information.
Regarding claim 6, Furusawa in view of Kimura explicitly discloses all of the limitations of claim 1, and further discloses the apparatus (exposure apparatus 100, see Furusawa Fig. 1) comprises of a substrate 5 to be patterned by a mask 2, see Furusawa Fig. 1, however does not explicitly disclose wherein processing of bringing a mold into contact with an imprint material on a substrate and curing the imprint material is performed.
The analogous art Kimura further explicitly discloses an imprint apparatus 100 analogous to the apparatus of the instant application wherein said imprint apparatus brings a mold 1 into contact with a imprint material (resin) on a substrate 10 and cures said imprint material (resin), [0020].
A POSITA at the time of the invention would have found it obvious to further modify Furusawa in view of Kimura such that the apparatus (exposure apparatus 100, see Furusawa Fig. 1) comprises of the imprint material (resin) on the substrate 5 and a mold 1 such that the resin can be brought into contact with the mold 1 and cured, in order to perform imprint lithography on the substrate 5.
Regarding claim 7, Furusawa in view of Kimura explicitly discloses the apparatus (exposure apparatus 100, see Furusawa Fig. 1) according to claim 6, wherein the measurement target region (the region where the height of substrate 5 is measured, see Furusawa page 6 in the paragraph titled third embodiment) includes at least a part of a surface of the substrate (5, see Furusawa Fig. 1).
Furusawa in view of Kimura further discloses that the substrate (5) is held by a substrate holder (substrate stage 6, see Fig. 1) however does not explicitly disclose that said substrate holder 6 is mounted on a movable body floated by the air pressure (air pressure in air springs 19, see Kimura Fig. 1) above a guide surface. 
The analogous art Kimura further explicitly discloses an imprint apparatus 100 analogous to the apparatus of the instant application wherein Fig. 1 depicts the air springs 19 on a floor, wherein said airs springs 19 and base 18 support a substrate stage 24, see [0037] and Fig. 1 and 2.  
A POSITA at the time of the invention would have found it obvious to further modify Furusawa in view of Kimura such that the apparatus (100, Furusawa) the base 18 wherein base 18 are on air springs 19 above the floor, such that said airs springs 19 can support a substrate holder (substrate stage 6) in order to dampen vibrations on the substrate 5. Said floor would be analogous to the guide surface, and base 18 and springs 19 would be analogous to the movable body.
Regarding claim 8, Furusawa in view of Kimura explicitly discloses the apparatus (exposure apparatus 100, see Furusawa Fig. 1) according to claim 6, wherein the measurement target region (the region where the height of the holding surface of a substrate stage 6 is measured, see Furusawa page 6 in the paragraph titled third embodiment) includes at least a part of a surface of the holding surface of a substrate stage (6, see Furusawa Fig. 1).
Furusawa in view of Kimura further discloses that the substrate (5) is held by a substrate holder (substrate stage 6, see Fig. 1) however does not explicitly disclose that said substrate holder 6 is mounted on a movable body floated by the air pressure (air pressure in air springs 19, see Kimura Fig. 1) above a guide surface. 
The analogous art Kimura further explicitly discloses an imprint apparatus 100 analogous to the apparatus of the instant application wherein Fig. 1 depicts the air springs 19 on a floor, wherein said airs springs 19 and base 18 support a substrate stage 24, see [0037] and Fig. 1 and 2.  
A POSITA at the time of the invention would have found it obvious to further modify Furusawa in view of Kimura such that the apparatus (100, Furusawa) the base 18 wherein base 18 are on air springs 19 above the floor, such that said airs springs 19 can support a substrate holder (substrate stage 6) in order to dampen vibrations on the substrate 5. Said floor would be analogous to the guide surface, and base 18 and springs 19 would be analogous to the movable body.
Regarding claim 9, Furusawa in view of Kimura explicitly discloses all of the limitations of claim 6. Furusawa in view of Kimura does not explicitly disclose the measurement target region to include at least a part of a surface of a mold (mold 1, see Kimura Fig 1) however it would be obvious to a POSITA at the time of the invention that it would include at least a part of the surface of the mold (1) as the mold can be pressed against the substrate which is a part of the measurement target region see Furusawa page 6 in the paragraph titled third embodiment.
Furusawa in view of Kimura does not explicitly disclose the measurement device is supported by a movable body floated by an air pressure above a guide surface.
The analogous art Kimura further explicitly discloses an imprint apparatus 100 analogous to the apparatus of the instant application wherein Fig. 1 depicts the air springs 19 on a floor, wherein said airs springs 19 and base 18 support a substrate stage 24, see [0037] and Fig. 1 and 2.  Furthermore the base 18 comprises of interferometric sensors 16a-16d wherein said sensors are analogous the measurement device of the instant application.
A POSITA at the time of the invention would have found it obvious to modify Furusawa in view of Kimura such that the measurement device (a focus detection unit 8, see Furusawa page 6 in the paragraph titled third embodiment) is supported by the base 18 wherein base 18 are on air springs 19 above the floor, such that said airs springs 19 can support the measurement device (a focus detection unit 8) in order to dampen vibrations during measurements. Said floor would be analogous to the guide surface, and base 18 and springs 19 would be analogous to the movable body.
Regarding claim 18 Furusawa in view of Kimura an article manufacturing method comprising: forming a pattern on a substrate (substrate 5, Furusawa Fig. 1) using a processing apparatus (exposure apparatus 100, see Furusawa Fig. 1) of claim 6; and (a pattern is formed on the resin of substrate 5 and cured. The substrate with the cured resin thereon is analogous to the article, see Kimura [0020]) processing the substrate (5) with the pattern being formed in the forming, wherein an article (The substrate with the cured resin thereon is analogous to the article,) is manufactured from the substrate (5) that has undergone the processing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754